DETAILED ACTION
The instant action is in response to application 4 September 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner suggests emphasizing the claimed DC bias removal/placement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10795389. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus describes a more specific way of performing the method claims.  Claim 20 reads as “An electronic device, comprising: an intermediate node; a resistive divider directly electrically connected between the intermediate node and a divider control node; a low dropout regulator comprising: an amplifier having an inverting terminal coupled to receive a reference voltage, a non-inverting terminal directly electrically connected to a tap node of the resistive divider, and an output; and a ballast transistor having a first conduction terminal coupled to a supply node, a second conduction terminal coupled to the intermediate node, and a control terminal coupled to the output of the amplifier; a first transistor having a first conduction terminal coupled to the intermediate node, a second conduction terminal coupled to an output node, and a control terminal; a first impedance coupled to the output node; a second impedance coupled to the output node; a first switch coupled between the first impedance and the supply node; a second switch coupled between .
Information Disclosure Statement
The information disclosure statement filed 4 Sept 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


18.	Claims 1-7, 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oowaki (US 6087893) in view of Lindsay (US 2003/0218476).
As to claim 1,  Oowaki discloses A method of operating an electronic device comprised of a low dropout regulator having an output coupled to a first conduction terminal  (source) of a transistor (M62) , with a second conduction terminal (drain) of the transistor being coupled to an output node (31) of the electronic device, wherein the method comprises: placing the electronic device into a power on mode by: turning on the low dropout regulator (Fig. 1 start), removing a DC bias (vref) from the second conduction terminal of the transistor 
Oowaki does not disclose by opening a first switch that is for selectively coupling the second conduction terminal of the transistor to a supply node through a first impedance and by opening a second switch that is for selectively coupling the second conduction terminal of the transistor to a ground node through a second impedance
Lindsay teaches by opening a first switch that is for selectively coupling the second conduction terminal of the transistor to a supply node through a first impedance and by opening 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oowaki to controlled pull-up/pull down resistors as disclosed in Lindsay to further control the voltage level.  
	As to claim 2, Oowaki in view of Lindsay teaches wherein turning on the transistor when placing the electronic device into the power on mode comprises turning on the transistor before the DC bias is removed from the second conduction terminal of the transistor (this is taught by the combination).
	As to claim 3, Oowaki in view of Lindsay makes obvious wherein turning on the transistor when placing the electronic device into the power on mode comprises turning on the transistor after the DC bias is removed from the second conduction terminal of the transistor.  Note that the transistor can either have the bias applied before, after, or during startup.  The advantage of removing the bias before starting would be to ensure the system is within tolerances.  The advantage of applying the bias after starting and during startup may save energy.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	As to claim 4, Oowaki in view of Lindsay makes obvious wherein turning on the transistor when placing the electronic device into the power on mode comprises turning on the transistor along with removing the DC bias from the second conduction terminal of the transistor.  Note that the transistor can either have the bias applied before, after, or during startup.  The advantage of removing the bias before starting would be to ensure the system is within tolerances.  The advantage of applying the bias after starting and during startup may save energy.  It has been held that choosing from a finite number of identified, predictable 
	As to claim 5, Oowaki in view of Lindsay makes obvious wherein turning off the transistor when placing the electronic device into the power down mode comprises turning off the transistor before the DC bias is applied at the second conduction terminal of the transistor.  Note that the transistor can either have the bias applied before, after, or during shutdown.  The advantage of removing the bias before shutdown would be to ensure the system is within tolerances.  The advantage of removing the bias after or during the shutdown sequence may save energy.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	As to claim 6, Oowaki in view of Lindsay makes obvious wherein turning off the transistor when placing the electronic device into the power down mode comprises turning off the transistor after the DC bias is applied at the second conduction terminal of the transistor.  The advantage of removing the bias before shutdown would be to ensure the system is within tolerances.  The advantage of removing the bias after or during the shutdown sequence may save energy.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	As to claim 7, Oowaki in view of Lindsay makes obvious wherein turning off the transistor when placing the electronic device into the power down mode comprises turning off the transistor along with applying the DC bias at the second conduction terminal of the transistor.  The advantage of removing the bias before shutdown would be to ensure the system is within tolerances.  The advantage of removing the bias after or during the shutdown sequence may save energy.  It has been held that choosing from a finite number of identified, 
	As to claim 10, Oowaki in view of Lindsay teaches wherein turning on the transistor is performed by coupling a control terminal of the transistor to the ground node (See Lindsay, Fig. 1).
	As to claim 11 Oowaki in view of Lindsay teaches wherein turning off the transistor is performed by coupling a control terminal of the transistor to the supply node (See Lindsay, Fig. 1).
	As to claim 12, Oowaki in view of Lindsay teach wherein applying the DC bias at the second conduction terminal of the transistor is performed by closing the first switch and closing the second switch (this occurs when the voltage divider equals the reference voltage).
	As to claim 13, Oowaki in view of Lindsay teach wherein the first impedance is provided by at least one resistor circuit and wherein the second impedance is provided by at least one resistor circuit.  They do make this obvious though.  Using diodes would ensure that there would be no backflow from the node to Vcc/Vdd.  As such, this is an expected advantage and therefore unpatentable.  
	As to claim 14, Oowaki discloses a method of operating an electronic device comprised of a low dropout regulator having an output coupled to a first conduction terminal of a transistor, with a second conduction terminal of the transistor being coupled to an output node of the electronic device, wherein the method comprises: placing the electronic device into a power on mode by: turning on the low dropout regulator, and turning off the low dropout regulator; wherein turning on the transistor when placing the electronic device into the power on mode comprises turning on the transistor after the DC bias is removed from the second conduction terminal of the transistor (see claim 1 above).
	Oowaki does not disclose removing a DC bias from the second conduction terminal of the transistor by selectively decoupling the second conduction terminal of the transistor from a 
	Lindsay teaches removing a DC bias from the second conduction terminal of the transistor by selectively decoupling the second conduction terminal of the transistor from a supply node and a ground node, and turning on the transistor; and placing the electronic device into a power down mode by: turning off the transistor, applying the DC bias at the second conduction terminal of the transistor by selectively coupling the second conduction terminal of the transistor to the supply node and the ground node (Fig. 1.  See also claim 1 above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oowaki to controlled pull-up/pull down resistors as disclosed in Lindsay to further control the voltage level.  
	As to claim 15, Oowaki in view of Lindsay teaches wherein turning on the low dropout regulator comprises selectively decoupling an output of an amplifier of the low dropout regulator from the supply node (Fig. 1, Oowaki/stop), selectively decoupling the output of the low dropout regulator from the supply node (Fig. 1, Lindsay), and selectively decoupling a resistive divider from the ground node (Fig. 1, Lindsay, when both switches are open the resistive divider is decoupled).
	As to claim 16, Oowaki in view of Lindsay teaches wherein turning on the transistor is performed by selectively coupling a control terminal of the transistor to the ground node (Fig. 1, Lindsay).
	As to claim 17, Oowaki in view of Lindsay teaches wherein turning off the transistor is performed by selectively coupling a control terminal of the transistor to the supply node (Fig. 1, Lindsay).

	As to claim 19, Oowaki discloses A method of operating an electronic device comprised of a low dropout regulator having an output coupled to a first conduction terminal of a transistor, with a second conduction terminal of the transistor being coupled to an output node of the electronic device, wherein the method comprises: placing the electronic device into a power on mode by: turning on the low dropout regulator, and turning off the low dropout regulator; wherein turning off the transistor when placing the electronic device into the power down mode comprises turning off the transistor after the DC bias is applied at the second conduction terminal of the transistor (see claim 1 above).
	Oowaki does not disclose removing a DC bias from the second conduction terminal of the transistor by selectively decoupling the second conduction terminal of the transistor from a supply node and a ground node, and turning on the transistor; and placing the electronic device into a power down mode by: turning off the transistor, applying the DC bias at the second conduction terminal of the transistor by selectively coupling the second conduction terminal of the transistor to the supply node and the ground node.
	Lindsay teaches removing a DC bias from the second conduction terminal of the transistor by selectively decoupling the second conduction terminal of the transistor from a supply node and a ground node, and turning on the transistor; and placing the electronic device into a power down mode by: turning off the transistor, applying the DC bias at the second conduction terminal of the transistor by selectively coupling the second conduction terminal of the transistor to the supply node and the ground node(See claims 1 above, Fig. 1).

	As to claim 20, Oowaki in view of Lindsay teaches wherein turning on the low dropout regulator comprises selectively decoupling an output of an amplifier of the low dropout regulator from the supply node (Fig. 1, Oowaki/stop), selectively decoupling the output of the low dropout regulator from the supply node (Fig. 1, Lindsay), and selectively decoupling a resistive divider from the ground node (Fig. 1, Lindsay, when both switches are open the resistive divider is decoupled).
	As to claim 21, Oowaki in view of Lindsay teaches wherein turning on the transistor is performed by selectively coupling a control terminal of the transistor to the ground node (Fig. 1, Lindsay).
	As to claim 22, Oowaki in view of Lindsay teaches wherein turning off the transistor is performed by selectively coupling a control terminal of the transistor to the supply node (Fig. 1, Lindsay).
	As to claim 23, Oowaki in view of Lindsay teaches wherein the DC bias is generated via a first impedance coupled between the second conduction terminal of the transistor and the supply node and a second impedance coupled between the second conduction terminal and the ground node (this occurs when the voltage divider equals the reference voltage).
Allowable Subject Matter
Claims 8-9 would be allowable if objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include the limitation of the base claim and all interleaving claims and a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was placed in the record.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 8, the prior art fails to disclose " wherein turning on the low dropout regulator comprises: opening a fourth switch that selectively couples an output of an amplifier of the low dropout regulator to the supply node, opening a third switch that selectively couples the output of the low dropout regulator to the supply node, and opening a sixth switch that selectively couples a resistive divider to the ground node.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839